In three related neglect proceedings pursuant to Family Court Act article 10 and a related custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Olshansky, J.), entered December 17, 2007, as, in effect, denied her motion for the return of her son Willis B. Ill to her custody pursuant to Family Court Act § 1028, and continued the parole of the subject child to the care of his father pending the determination of the custody proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The mother’s contention that she is entitled to relief pursuant to Family Court Act § 1028 has been rendered academic (see Matter of Kristina R., 21 AD3d 560, 563 [2005]).
Further, in an order dated February 11, 2009, the Family Court, Kings County, returned the subject child to the custody of the mother. Therefore, the appeal from so much of the order entered December 17, 2007 as paroled that child to the care of his father pending a determination of the custody proceeding has also been rendered academic (see Matter of Miller v Shaw, 51 AD3d 927 [2008]).
In view of the foregoing, the instant appeal must be dismissed. Rivera, J.E, Florio, Dickerson and Chambers, JJ., concur. [See 19 Misc 3d 1116(A), 2007 NY Slip Op 52549(U).]